—Proceeding pursuant to CPLR article 78 to prohibit the respondents from implementing the recommendations of a hearing panel convened pursuant to Education Law § 3020-a, which, after a hearing, found that petitioner was guilty of neglect of duty, conduct unbecoming his position, and conduct prejudicial to the good order, efficiency, and discipline of the service, and recommended that he be suspended without pay for one-half year.
Determination confirmed and proceeding dismissed on the merits, with costs.
The provision in the collective bargaining agreement concerning the placing of material in a teacher’s file is completely independent of the formal misconduct proceedings of Education Law § 3020-a (see, Holt v Board of Educ., 52 NY2d 625). The statutory scheme cannot be said to have been superseded by a collective bargaining agreement in the absence of explicit language which unquestionably manifests the parties’ intent to effect such a change (Matter of Board of Educ. v Nyquist, 48 NY2d 97). No such language appears in the agreement at issue.
The findings of the hearing panel are amply supported by the record and thus are clearly based on substantial evidence. Where the only issue is one of credibility, the resolution of the issue rests solely with the hearing panel and its determinat^m will be sustained even if a similar quantum of evidence is available to support other varying conclusions (Matter of Collins v Codd, 38 NY2d 269). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.